           Case 1:18-cv-08926-AJN Document 48 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  1/21/2021


 Everard Findlay Consulting, LLC,

                       Plaintiff,
                                                                  18-cv-8926 (AJN)
                –v–
                                                                       ORDER
 Republic of Suriname,

                       Defendant.


ALISON J. NATHAN, District Judge:

       On December 28, 2020, the Second Circuit vacated this Court’s Opinion and Order of

April 30, 2020, granting the Defendant’s motion to dismiss and remanded the case for further

proceedings. The parties shall confer and submit a joint letter proposing next steps by February

5, 2021.

       SO ORDERED.

    Dated: January 21, 2021
           New York, New York
                                                    ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
